WADDILL, Commissioner.
This appeal is from a judgment of the Franklin Circuit Court affirming an order of the Board of Claims which dismissed appellants’ petition for damages.
The action was brought under the provisions of KRS 44.070 and stems from a collision involving the automobile driven by appellant, Keith Morrison, and a truck operated by an employee of the Department of Highways within the scope of his employment. The accident occurred on the afternoon of August 31, 1949, on Highway 62 in Oldham County, Kentucky. The amount of damages asserted by appellants is $718.05 and is not in issue. There is no claim for personal injury.
The right to maintain an action of this character against an agency of this Commonwealth is purely statutory. KRS 44.150 provides, that an appeal may be taken to this Court, but it limits the review in this Court to:
“* * * matters subject to review by the circuit court and also errors of law arising in the circuit court * *
Appellants concede that the sole question the circuit court had before it on appeal was whether or not the findings of fact support the judgment.
In Shrader v. Commonwealth, and in Leet v. Commonwealth, (consolidated cases) reported in 309 Ky. 553, 218 S.W.2d 406, this Court held that the findings of fact by the Board of Claims are conclusive if supported by substantial evidence.
The record discloses that appellant, Keith Morrison, was the only witness who testi*427fied before the Board to sustain his theory of the case. On the other hand, appellee introduced several witnesses whose testimony amply supports the findings of the Board. Appellee’s witnesses testified that immediately prior to the accident appellant’s automobile was being driven at an excessive rate of speed and that although the driver of appellee’s truck gaVe proper signals of his intention to make a left turn, appellant’s car was driven into the rear of the highway truck.
The evidence presents a sharp conflict as to whose negligence caused the accident, and therefore, it was a matter that was within the province of the Board to decide.
Judgment affirmed.'
MOREMEN, J., not sitting.